Filed 12/6/22 D.C. v. A.L. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



 D.C.,                                                                                         C095372

                    Plaintiff and Respondent,                                         (Super. Ct. No.
                                                                                 STAFLDVWO20210003185)
           v.

 A.L.,

                    Defendant and Appellant.




         At the conclusion of a November 2021 hearing, the trial court issued two domestic
violence restraining orders (DVROs), requiring appellant A.L. and her brother D.C. to
stay away from each other. A.L. appeals, arguing the trial court erred by issuing the
DVRO against her. We affirm the judgment (order).

                             FACTS AND HISTORY                OF THE     PROCEEDINGS
         In early November 2021, appellant’s brother filed a request for a DVRO against
appellant. The trial court granted a temporary restraining order and set the matter for a
hearing later that month. Days later, appellant filed her own request for a DVRO against
her brother. Both appellant and her brother provided evidence at a hearing later that
month.


                                                             1
       Appellant’s brother told the trial court appellant moved in with him in December
2020, but he was the only one named on the lease of the residence. In October 2021,
when appellant was moving out, she tried to take his personal property. When he took
the property back, appellant bit him on the leg three times. Appellant’s brother
apparently showed to the trial court a picture of a door jamb of the residence that
appellant damaged during the incident. He also explained that appellant took his
“personal medical shoes,” valued at almost $2,000.
       Appellant’s brother told the trial court he had “messages [appellant] left when she
broke” the temporary restraining order. “She violated the order knowingly,” her brother
said. “I’ll listen to those messages,” the trial court replied. Appellant’s brother
apparently then played for the trial court the voicemail messages.
       Appellant told the trial court her brother twisted her hand when he tried to retrieve
the disputed personal property, and she bit him when he attacked her. She admitted she
took her brother’s medical shoes, insisting she did so “because he took [her] shoes and
just threw them away.”
       Appellant told the trial court she still had a lot of personal property at her brother’s
residence. “I just want to move my stuff,” she maintained.
       When the trial court queried whether there was a third party they both trusted who
could retrieve appellant’s property from the residence, appellant’s brother identified a
shared relative. But appellant said she did not trust that person.
       At the end of the hearing the trial court made its ruling: “You chose to live
together for a while. It didn’t work out. Now it’s an ugly situation.” “I have heard
evidence by a preponderance of the evidence that abuse has been established . . . .” “I . . .
make a specific finding that you both acted as primary aggressors . . . on different
occasions. . . . Each of your restraining orders are going to be granted.” The trial court
ordered appellant and her brother not to have any contact with each other and to stay 100
yards away from each other.

                                              2
       Addressing appellant, the trial court explained it understood some of her property
was still at the residence. But her brother was on the lease, so she would “have to figure
out with a third party to get [her] belongings.”

                                         DISCUSSION
       Appellant contends the trial court erred (1) by issuing the DVRO against her
(because she was “only defending herself” against her brother), and (2) by allowing her
brother to present evidence she damaged the door of his residence (because since he had
locked her out of the house, she did not act “with malicious intent”).
       The Domestic Violence Prevention Act (DVPA) (Fam. Code, § 6200 et seq;
statutory section citations that follow are found in the Family Code unless otherwise
stated) authorizes a court to “ ‘ “ ‘to restrain any person for the purpose of preventing a
recurrence of domestic violence and ensuring a period of separation of the persons
involved’ upon ‘reasonable proof of a past act or acts of abuse.’ ” ’ [Citations.] Abuse
includes ‘intentionally or recklessly caus[ing] or attempt[ing] to cause bodily injury’; . . .
‘plac[ing] a person in reasonable apprehension of imminent serious bodily injury to that
person or to another’; and ‘engag[ing] in any behavior that has been or could be enjoined’
under section 6320. (§ 6203, subd. (a).) Behavior that may be enjoined under section
6320 . . . includes ‘disturbing the peace of the other party’ (§ 6320, subd. (a)), which
‘may be properly understood as conduct that destroys [another’s] mental or emotional
calm.’ [Citation.] [¶] . . . [¶]
       “The DVPA vests the court with discretion to issue a restraining order ‘simply on
the basis of an affidavit showing past abuse.’ [Citation.] The burden of proof is by a
preponderance of the evidence. [Citations.] The DVPA ‘confer[s] a discretion designed
to be exercised liberally, at least more liberally than a trial court’s discretion to restrain
civil harassment generally.’ [Citation.]




                                                3
       “We review the [court ruling granting or denying] a DVPA restraining order for
abuse of discretion, and, to the extent we are called upon to review the court’s factual
findings, we apply the substantial evidence standard of review. [Citation.] In reviewing
the evidence, we examine the entire record to determine whether there is any substantial
evidence—contradicted or uncontradicted—to support the trial court’s findings.
[Citation.] We must accept as true all evidence supporting the trial court’s findings,
resolving every conflict in favor of the judgment.” (Curcio v. Pels (2020) 47 Cal.App.5th
1, 11-12 (Curcio).)
       “ ‘[A] party challenging a judgment [or order] has the burden of showing
reversible error by an adequate record.’ [Citation.] ‘ “A judgment or order of the lower
court is presumed correct. All intendments and presumptions are indulged to support it
on matters as to which the record is silent . . . .” ’ A proper record includes a reporter’s
transcript or a settled [or agreed] statement of any hearing leading to the order being
challenged on appeal. [Citations.]” (Elena S. v. Kroutik (2016) 247 Cal.App.4th 570,
574.) “On issues . . . involving the abuse of discretion standard of review, a reporter’s
transcript or an agreed or settled statement of the proceedings is indispensable.” (Hood v.
Gonzales (2019) 43 Cal.App.5th 57, 79, italics added; see Cal. Rules of Court, rule
8.120(b) [“If an appellant intends to raise any issue that requires consideration of the oral
proceedings in the superior court, the record on appeal must include a record of these oral
proceedings”].)
       Here, appellant has not carried her burden of showing reversible error by an
adequate record.
       First, the appellate record does not include an agreed or settled statement
regarding the content of the voicemail messages that appellant left on her brother’s
phone, which messages the trial court listened to during the November 2021 hearing.
Accordingly, we must presume the content of those messages supported the trial court’s
ruling. (Elena S. v. Kroutik, supra, 247 Cal.App.4th at p. 576.)

                                              4
       Second, on the incomplete record alone, there is substantial evidence to support
the trial court’s finding that appellant was a domestic violence aggressor. Appellant’s
brother provided evidence she bit him and damaged the door jamb of his residence during
a domestic dispute. That appellant contradicted this evidence does not negate it.
(Curcio, supra, 47 Cal.App.5th at pp. 11-12.)
       And whether appellant acted “maliciously” in damaging the door jamb of her
brother’s residence is not dispositive of the question whether her conduct met the
requirements for issuance of a DVRO. (Curcio, supra, 47 Cal.App.5th at p. 11
[“Behavior that may be enjoined under section 6320 . . . includes ‘disturbing the peace of
the other party’ ” “which ‘may be properly understood as conduct that destroys
[another’s] mental or emotional calm’ ”].)

                                      DISPOSITION
       The judgment (order) is affirmed.




                                                 HULL, Acting P. J.



We concur:




MAURO, J.




BOULWARE EURIE, J.




                                             5